DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Collin Rose on 6/7/22.

The application has been amended as follows: 
In the Claims:
In claim 1 line 3, the phrase --and an axial axis-- has been inserted after the phrase “a tool mandrel comprising an outer surface and a passageway therethrough”.

In claim 1 line 12, the phrase “angled relative to the mandrel” has been replaced with --angled nonparallel with the axial axis of the mandrel--.

In claim 8 line 7, the phrase “an integral wedge” has been replaced with --a single-piece, integral wedge--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose, teach, suggest, or render obvious: 
regarding independent claim 1: the claimed configuration of the pair of wedges and their angled surfaces, the positions of the pair of wedges relative to the pair of slips, and the interplay between the wedges and the pair of slips;
regarding independent claim 8: the claimed configuration of the single-piece, integral wedge and its multiple angled surfaces, the position of the integral wedge relative to the pair of slips, and the interplay between the integral wedge and the pair of slips;
regarding independent claim 16: the claimed configuration of the pair of wedges and their angled surfaces, the interplay between the wedges and the pair of slips, each slip comprising an inner surface configured to engage the angled surface of one of the wedges; and the ratcheting float collar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	6/8/22